IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,          :   No. 2351 Disciplinary Docket No. 3

                  Petitioner             :   No. 24 DB 2017

             v.                          :   Attorney Registration No. 91152

JESSE J. WHITE,                          :   (Washington County)

                  Respondent




                                       ORDER


PER CURIAM


      AND NOW, this 26th day of June, 2017, upon consideration of the Verified

Statement of Resignation, Jesse J. White is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217.    Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).